Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLORADO


MUNJED AL MUDERIS, an individual, dba
OSSEOINTEGRATION GROUP OF AUSTRALIA;
and OSSEOINTEGRATION INTERNATIONAL PTY
LTD., an Australian limited company,
                                                          NEVADA CIVIL ACTION NO.:
             Plaintiffs,
                                                          No. 2:19-cv-01002-APG-DJA
vs.

FRED HERNANDEZ, an individual; AMPUTEK, INC.,
a Nevada corporation; DOE DEFENDANTS I-X,
INCLUSIVE; and ROE DEFENDANTS I-X,
INCLUSIVE,
            Defendants.
___________________________________________
UCHEALTH      UNIVERSITY     OF   COLORADO
HOSPITAL,
                  Non-Party.

    PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS PURSUANT
                        TO SUBPOENA DUCES TECUM


     Plaintiffs, by counsel, pursuant to Fed. R. Civ. P. 45(d)(2)(B)(i), move to compel the

production of documents pursuant to a subpoena duces tecum (the “Subpoena”)1 served

on non-party UCHealth University of Colorado Hospital (“Hospital”) based upon the

following grounds:

     I.      CERTIFICATION UNDER D.C.COLO.LCivR 7.1

          Plaintiff’s lead counsel in the underlying litigation pending in the United States

District Court for the District of Nevada (case number 2:19-cv-01002-APG-DJA) (the




1   A Copy of the Subpoena has been attached as Exhibit 1 hereto.
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 2 of 9




“Lawsuit”) had multiple, and fairly extensive, telephonic conversations with the Hospital’s

counsel for the purpose of attempting to resolve the Hospital’s objections to the

Subpoena. See Declaration of Daniel Warner (“Warner Decl.), attached as Exhibit 2

hereto. Additionally, counsel exchanged several letters discussing ways to potentially

resolve the Hospital’s objections. Id. Unfortunately, however, the Hospital refused to

provide any of the records requested and counsel was unable to reach an agreement. Id.

   II.    MOTION TO COMPEL

          A. Introduction; Background

              1.     Osseointegration refers to a direct structural and functional

connection between ordered, living bone and the surface of a load-carrying implant.

              2.     For decades the osseointegration surgical procedure has been used

to vastly improve the quality of life of amputees.

              3.     Although located in Australia, Plaintiff Munjed Al Muderis (“Al

Muderis”) is a world-renowned orthopedic surgeon who developed the new generation of

implant, osseointegration prosthetic limb (“OPL”), which addresses several issues

previously faced by patients. The OPL implant is a registered medical device approved

by the Therapeutic Goods Administration of Australia for use in Australia.

              4.     In the United States, the OPL procedure remains extremely rare.

The OPL medical implant devices are highly regulated by the U.S. Food and Drug

Administration (“FDA”). Upon information and belief, no OPL medical implant has

obtained premarket approval by the FDA.




                                             2
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 3 of 9




               5.    Defendant Fred Hernandez (“Hernandez”) was one of Al Muderis’

first patients to travel from the United States to Australia to have the OPL procedure.

               6.    After having the OPL procedure performed, Hernandez began to

widely publicize on Facebook.com and other social media his personal experience with

the OPL procedure.

               7.    Hernandez was thrilled with the procedure and thus was inspired to

share his knowledge and experience with other amputees.

               8.    Shortly thereafter, Hernandez started to develop a large following on

Facebook.com and other social media due to the interest in Hernandez’s results and

experiences.

               9.    Al Muderis then began receiving numerous inquiries from amputees

in the United States who were interested in traveling to Australia to have the OPL

procedure performed.

               10.   Shortly thereafter, Al Muderis’ company, Plaintiff Osseointegration

International Pty Ltd. (“OIP”), engaged Hernandez to continue what he was already

naturally doing.

               11.   In or around mid-2018, Hernandez began promoting Plaintiffs’

competitors, Amputee Osseointegration Foundation Europe (“AOFE”) and MAC Surgical

Pty Ltd., who were willing to pay Hernandez referral fees, or a commission, for sales

achieved.

               12.   Since Hernandez stopped performing work for OIP and started

working for Plaintiffs’ competitors, Hernandez has published on the Internet several false,


                                            3
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 4 of 9




misleading and/or defamatory statements for Defendants’ own commercial gain. This

resulted in Plaintiffs filing the Lawsuit, which includes a claim for false and misleading

advertising under the Lanham Act § 43(a)(1)(B), 15 U.S.C. § 1125.2

              13.    After the Lawsuit was filed, in or around September of 2019,

Hernandez and his company, Defendant Amputek, Inc. (“Amputek”), began advertising

and promoting themselves on the Internet as the “U.S. distributor of the surgical trays and

Dutch press fit OTN implants.” See Post, attached as Exhibit 3 hereto. Additionally,

Defendants were also promoting Dr. Jason Stoneback3 as “the driving force and sole U.S.

surgeon affiliated with the University of Colorado – Denver Osseo program.” See Post,

attached as Exhibit 4 hereto.

              14.    In the course of promoting themselves and Dr. Stoneback,

Defendants discussed five patients that would be having osseointegration surgery in

September of 2019 at the Hospital. See Post, attached as Exhibit 4 hereto. Defendants


 2  There are five elements to a false advertising claim under the Lanham Act: “(1) a false
or misleading statement; (2) in connection with commercial advertising or promotion that
(3) was material; (4) was made in interstate commerce; and (5) damaged or will likely
damage the plaintiff.” Sussman–Automatic Corp. v. Spa World Corp., 15 F.Supp.3d 258,
269 (E.D.N.Y.2014). Falsity may be established by showing that a statement of fact “was
literally false, either on its face or by necessary implication, or that the statement was
literally true but likely to mislead or confuse consumers.” Southland Sod Farms v. Stover
Seed Co., 108 F.3d 1134, 1139 (9th Cir.1997) (citation omitted). “When an advertisement
is shown to be literally or facially false, consumer deception is presumed, and the court
may grant relief without reference to the advertisement's actual impact on the buying
public.” Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 157 (2d Cir.2007)
(citation and internal quotation marks omitted; alterations deleted).
 3   “Dr. Stoneback is the Chief of Orthopedic Trauma and Fracture Surgery at the
University of Colorado Hospital. He is also the Director of the Limb Restoration Program.”
https://www.uchealth.org/provider/jason-stoneback--md-orthopedic-trauma-surgery/ (last
visited 03/11/20).
                                            4
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 5 of 9




also posted pictures of the operating room at the Hospital, along with the names and

pictures of the patients. See Posts, attached as Exhibit 5 hereto.

              15.    It is common knowledge that Premarket Approval (“PMA”) under

FDA regulations must be obtained before publicly marketing and advertising medical

implant devices,4 and Plaintiffs believe that Defendants have not obtained PMA. Yet,

Defendants are targeting their marketing and advertising efforts related to the OTN

implants specifically to U.S. residents.

              16.    Not only are Defendants violating FDA regulations in this regard,

Defendants are falsely advertising to U.S. residents that there is “[n]o need to seek

surgery overseas any longer” and that “[t]he U.S. has many options today . . . .” See

Posts, attached as Exhibit 6 hereto.

              17.    Defendants are aware that this statement is not true because of the

FDA regulations.    More specifically, Defendants are aware that “the custom device

exemption” contained in § 520(b) of the Food, Drug and Cosmetic Act (FD&C Act) is

extremely narrow and only limited to “five units per year of a particular device type” (i.e.,

“five new patients for the patient-focused custom device . . . , assuming all other required

elements for the custom device exemption are satisfied”) pursuant to § 520(b)(2)(B) of


4See FDA Regulation of Medical Devices, https://fas.org/sgp/crs/misc/R42130.pdf, page
1-3 (last visited 06/04/20) (“A manufacturer must obtain FDA’s prior approval or clearance
before marketing many medical devices in the United States. . . . Many medical devices,
such as plastic bandages and ice bags, present only minimal risk and can be legally
marketed upon registration alone. These low-risk devices are deemed exempt from
premarket review and manufacturers need not submit an application to FDA prior to
marketing.[] In contrast, most moderate- and high-risk devices must obtain the agency’s
permission prior to marketing.”).


                                             5
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 6 of 9




the FD&C Act.5 In essence, presuming that the devices distributed by Defendants are

truly custom devices, at best, Dr. Stoneback would be limited to performing only 10

osseointegration surgeries per year (5 above the knee and 5 below the knee).

              18.    Notwithstanding the Lawsuit, and even though Defendants are

aware that this statement is not true, Defendants continue to publish the statement in their

advertising and promotional materials. Defendants continue their publications for financial

reward and benefit they receive from an international medical device company (OTNI) in

distributing OPL medical devices imported from the Netherlands into the United States.

              19.    Because Defendants have continuously failed and refused to provide

any documents or information in accordance with Plaintiffs’ discovery requests, Plaintiffs

must seek information from third parties, such as the Hospital, to demonstrate that they

should be granted the remedies sought, which include injunctive relief and disgorgement

of Defendants’ profits.

              20.    The Subpoena seeks information that should demonstrate that the

implants used in the surgeries have not been approved by the FDA and fail to meet any

applicable exception to obtaining PMA, including, specifically the “custom device

exemption.” Upon receiving such confirmation, Plaintiffs will be in a position to seek and

obtain injunctive relief from the Court regarding Defendants’ false and misleading

advertising.6 Additionally, the invoices issued by Defendants to the Hospital will assist


5   Guidance for Industry and Food and Drug Administration Staff,
https://www.fda.gov/media/89897/download, page 3-4 (last visited 06/11/20).
6
  Under the Lanham Act, the district courts have jurisdiction to enter an injunction. See U–
Haul Int'l, Inc. v. Jartran, Inc., 681 F.2d 1159, 1162 (9th Cir.1982). “[A] competitor need
not prove injury when suing to enjoin conduct that violates section 43(a).” Harper House,
                                             6
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 7 of 9




Plaintiffs in pursuing the remedy of disgorgement.7

          B. Argument

              Federal Rule of Civil Procedure 26(b)(1) allows parties to “obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or defense.”

Relevancy is broadly construed and discovery should be permitted if there is “any

possibility” that the information sought may be relevant to the claim or defense of

any party. See, e.g., Sheldon v. Vermonty, 204 F.R.D. 679, 689–90 (D.Kan.2001). But

see Johnson v. Kraft Foods North America, Inc., 238 F.R.D. 648, 653 (D.Kan.2006)

(when a discovery request is overly broad on its face or when the relevancy of the

discovery request is not readily apparent, the party seeking discovery has the burden of

showing the request's relevance). However, as the Advisory Committee Notes make

clear, “the parties and the court [should] focus on the actual claims and defenses involved

in the action.” See Advisory Committee Notes to the 2000 Amendment to Fed. R. Civ. P.

26(b)(1). “Subsumed within the scope of discoverable information under Rule 26(b)(1) is

“information that could be used to impeach a likely witness, although not otherwise




Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 210 (9th Cir.1989). “Thus, even if Plaintiffs
had failed to raise a triable issue as to causation and injury, their Lanham Act claim would
still be viable to the extent it sought an injunction.” Southland Sod Farms v. Stover Seed
Co., 108 F.3d 1134, 1145-46 (9th Cir. 1997).
7 Once the plaintiff produces evidence regarding the defendant's gross sales, the burden
is on the defendant-wrongdoer to demonstrate that its profits are not due to its Lanham
Act violation rather than vice-versa. See Wesco Manufacturing, Inc. v. Tropical Attractions
of Palm Beach, Inc., 833 F.2d 1484, 1488 (11th Cir.1987) (noting that after the plaintiff
proves the defendant's sales, “[t]he burden then shifts to the defendant, which must prove
its expenses and other deductions from gross sales.”).
                                             7
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 8 of 9




relevant to the claims or defenses.’ ” Martensen v. Koch, 301 F.R.D. 562, 570–71 (D.

Colo. 2014) (citation omitted).

              The Subpoena is very narrowly tailored and only seeks information related

to the implants used in the five osseointegration surgeries referenced by Defendants in

their promotion discussed above. More specifically, for each of the five patients listed in

the Subpoena who had lower limb osseointegration surgery performed by Dr. Jason

Stoneback, the Subpoena required the following documents:

              a.     All invoices issued by the distributer, supplier or manufacturer
              to the hospital for orthopedic medical devices and implants used in
              surgery for [patient];
              b.     Prescriptions issued by any surgeon for any custom made
              orthopedic medical devices and implants used in surgery for
              [patient];
              c.     All product labels of any orthopedic medical devices and
              implants (custom devices/implants or otherwise) used for [patient];
              d.     Surgical reports for [patient] undergoing lower limb
              osseointegration surgery; and
              e.     All patient product sheets recording orthopedic medical
              devices and implants, including serial numbers and product codes of
              orthopedic medical devices and implants used in lower limb
              osseointegration surgery for [patient].

See Subpoena, attached as Exhibit 1 hereto. Additionally, Plaintiffs agreed to eliminate

subpart D, which required surgical reports. Furthermore, even though Defendants

published the pictures of the five patients on the Internet, Plaintiffs agreed to redact the

name of each patient and other similar information, so it would be uncertain which

documents pertained each patient. See Warner Decl., attached as Exhibit 2 hereto. And

Plaintiffs also sought and obtained a protective order that permitted the Hospital to

produce the information sought in accordance with 45 C.F.R. § 164.512, which resolved

any objections and concerns associated with the Health Insurance Portability and

                                             8
Case 1:20-mc-00090-CMA Document 1 Filed 06/17/20 USDC Colorado Page 9 of 9




Accountability Act of 1996, the Health Information Technology for Economic and Clinical

Health Act, and their implementing regulations (collectively “HIPAA”). See Warner Decl.,

attached as Exhibit 2 hereto.

       However, the Hospital still refused to provide any records on the basis that the

Subpoena is overly broad and seeks information that is not relevant to any of Plaintiffs’

claim. Id. As discussed, the Hospital’s objections lack any merit. The Subpoena is

narrowly tailored and seeks information directly related to Plaintiffs’ Lanham Act claim

and the remedies sought. The facial relevancy of the documents sought far exceeds the

applicable standard of “any possibility” that the information sought may be relevant to the

claim or defense of any party.

          C. Conclusion

       Based on the foregoing, Plaintiffs respectfully request the Court to grant this Motion

and issue an order requiring the Hospital to comply with the Subpoena within ten (10)

days from the date of the Court’s order.

       DATED and RESPECTFULLY SUBMITTED on June 17, 2020.


                                           By: /s/ Daniel R. Warner
                                           Daniel R. Warner, Esq.
                                           Arizona Bar #026503
                                           RM WARNER, P.L.C.
                                           8283 N. Hayden Road, Suite 229
                                           Scottsdale, AZ 85258
                                           Telephone (480) 331-9397
                                           Facsimile (866) 961-4984
                                           dan@rmwarnerlaw.com




                                             9
